Title: To James Madison from Albert Gallatin, 16 July 1810
From: Gallatin, Albert
To: Madison, James


Dear Sir
Washington July 16th 1810
It appears that a depreciation of the paper currency of Norway has taken place which requires, for the purpose of calculating the duties, the interference of the President. I enclose for that purpose an Act for your signature; which, if you approve, please to return under cover to Mr Duvall, as I expect to leave this for New York to morrow. I also enclose for your approbation a recommendation of keeper of light house.
Nothing new, the West Florida business excepted which may require some decision before the meeting of Congress. I have received the papers for Mr Gelston; but as he is not a merchant, I apprehend that he will refuse going unless his expences are paid. With sincere attachement Your’s respectfully
Albert Gallatin
